45 F.3d 423NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Jonathan R. MCNITT, Plaintiff-Appellant,v.BIC CORPORATION, Defendant, Appellee.
No. 94-1344
United States Court of Appeals,First Circuit.
Jan. 10, 1995

Appeal from the United States District Court for the District of New Hampshire [Hon.  Paul J. Barbadoro, U.S. District Judge ]
David J. KillKelley for appellant.
Chester A. Janiak, with whom C. Mark Furcolo and Burns & Levinson were on brief for appellee.
D.N.H.
AFFIRMED.
Before TORRUELLA, Chief Judge, COFFIN and CAMPBELL, Senior Circuit Judges.
TORRUELLA, Chief Judge.


1
After a complete and careful evaluation of the record in light of the positions raised in the parties' briefs and at oral argument, we affirm the district court's decision on substantially the same basis as that elucidated in the district court's opinion at 846 F. Supp. 1049 (D.N.H. 1994).


2
Affirmed.